DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 (Original)

Quayle Action
This application is in condition for allowance except for the following formal matters:
Claim 1, line 6, the recitation “and the internal chamber of the cartridge, wherein the internal chamber” should be replaced with -- wherein the internal chamber of the cartridge --
Claim 1, line 16, the recitation “the radiators” should be replaced with -- the radiator --
Claim 1, line 17, the recitation “the heat” should be replaced with -- heat --
Claim 1, lines 18-19, the recitation “the charging station canister … the cooling process” should be replaced with -- a charging station canister … a cooling process --
Claim 7, line 2, the recitation “Copper alloy” should be replaced with -- copper alloy --
Claim 9, lines 5-7, the recitation “and an internal chamber of the cartridge, wherein the internal chamber” should be replaced with -- wherein the internal chamber of the cartridge --

Claim 9, line 10, the recitation “the internal chamber” should be replaced with -- the internal chamber of the cartridge --
Claim 9, line 12, the recitation “Thermoelectric” should be replaced with -- thermoelectric --
Claim 10, lines 2-3, the recitation “the cooling process” should be replaced with -- a cooling process --
Claim 11, line 2, the recitation “Thermoelectric” should be replaced with -- thermoelectric --
Claim 12, lines 2-3, the recitation “Thermoelectric” should be replaced with -- thermoelectric --
Claim 13, line 4, the recitation “the user” should be replaced with -- a user --
Claim 13, line 8, the recitation “the charge/cool value” should be replaced with -- a charge/cool value --
Claim 13, lines 9-10, the recitation “a user” should be replaced with -- the user --
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Following the correction of the above formal matter(s) of claims 1, 7, 9-13, claims 1-13 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a cartridge with a chemical battery comprising:
the chemical battery for a gel material, wherein the chemical battery uses the gel material to maintain an internal chamber of the cartridge at a specified temperature for a specified period of time, 
of the cartridge comprises a sealable cylindrical cavity surrounded by the chemical battery;
a vacuum-insulation thermos that includes an internal chamber to hold the cartridge with the chemical battery;
a charging station that comprises:
a thermoelectric anti-freeze block-based charging station comprising:
a liquid pump, wherein the liquid pump is connected through a bottom of the charging station where a thermoelectric cooler system is provided, wherein the liquid pump comprises a radiator, a fan and an anti-freeze liquid material, wherein the liquid pump circulates the anti-freeze liquid material inside the charging station and through the radiator
wherein the circulated anti-freeze liquid material carries away a charging station canister during a cooling process that cools the gel material within the chemical battery”, in combination with all other elements recited in claim 1.
Claims 2-8 are also allowed as they further limit allowed claim 1.
Regarding claim 9, prior arts do not suggest or teach, among other claimed allowable features, “a chemical battery comprising a gel material, wherein the chemical battery uses the gel material to maintain an internal chamber of the cartridge at a specified temperature for a specified period of time, 
of the cartridge comprises a sealable cylindrical cavity surrounded by the chemical battery;
a vacuum-insulation thermos comprising a chamber that holds the cartridge with the chemical battery and the internal chamber of the cartridge;
a charging station that comprises: a dual thermoelectric cooler system that receives air from a dual fan system to cool the cartridge.”, in combination with all other elements recited in claim 9.
Claims 10-12 are also allowed as they further limit allowed claim 9.
Regarding claim 13, prior arts do not suggest or teach, among other claimed allowable features, “before using the chemical battery filled cartridge, a user charges said cartridge by placing the cartridge inside a charging station to charge for a specified period of time;
once charge is complete to a desired value, removing the cartridge from the charging station and place the cartridge inside a vacuum thermos for use;
detecting that a charge/cool value has dropped below a specified value and issue a message on a computerized display of the vacuum thermos that displays a request to the user to remove the chemical battery-filled cartridge and re-charge the chemical battery-filled cartridge on the charging station.”, in combination with all other elements recited in claim 13.

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2014/0167676, KR 20110001881 U, U.S. 2020/0227936, U.S. 2016/0023833, U.S. 2013/0200063, U.S. 2008/0164265 and JP 2016538521 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 13, 2022